Belcher, C. C.
This is an action to recover for the use of the members of the First Reformed Church of the City of Stockton a lot of land with the dwelling-house thereon, which is situate in the city of Stockton, and was purchased and formerly used as a parsonage for the church. The defendants demurred to the complaint, on the ground that it did not state facts sufficient to constitute a cause of action; that it was indefinite and uncertain in certain specified particulars; and that the plaintiffs had not legal capacity to sue and maintain the action. The demurrer was overruled, and thereupon the defendants answered. The findings and judgment were in favor of plaintiffs, and the appeal was taken by defendants from the judgment and order denying them a new trial.
The first question to be considered is as to the sufficiency of the complaint. The complaint is very long, but it states, in substance, that the plaintiffs and those with whom they are associated, and for whose benefit the action is also prosecuted, are a religious society in full membership with a national religious society known as the Reformed Church in the United States; that they were organized for the purpose of teaching the Gospel according to the particular form of worship, rules of government, discipline, and doctrines of that church, and after such organization they were duly incorporated under the name of the First Reformed Church of the City of Stockton; that the corporation purchased the property in controversy with funds donated by its members and by the public for the purpose of using it as a residence for its pastors, and for no other or different purpose whatever; that the defendants for fraudu*372lent purposes procured the name of the corporation to be changed, and thereafter diverted the property from the use for which it was purchased and originally intended
1. Assuming, as We must on demurrer, that all facts stated are true, we think the complaint states a cause of action.
2. We do not think the complaint indefinite and uncertain in any important particular. The plaintiffs accepted the doctrinal standard contained in the Heidelberg Catechism and the defendants that of the Lutheran Church. These doctrinal standards are alleged to be different, but we can see no necessity for stating particularly what they were and wherein they differed.
3. The plaintiffs aver that they, together with a large number of other persons, are associated together for religious purposes, and are members of the First Beformed Church of the City of Stockton, and that they prosecute the action for all the members of the church as well as themselves. This shows the question to be one of a common or general interest of many persons, and that the action was authorized by section 382 of the Code of Civil Procedure.
It is argued for appellants that the court erred in admitting in evidence the constitution and by-laws of the First Reformed Church of the City of Stockton, and in support of this argument it is said that they were never adopted by any vote or act of the congregation.
The congregation was organized in 1870, and the paper offered in evidence was headed: “Constitution and By-laws of the First Reformed Church of Stockton, adopted the 12th of June, 1870.” Óne of the defendants, Louis Tschiersky, was a witness, and on being shown the book containing the writings objected to, testified: “This which you now show me in the book are the constitution and by-laws of the Reformed Church, —of our church here in Stockton. I do not know of *373any other constitution or by-laws for that church.” Another witness, Schimelpfenig, on being shown the same book, testified: “I was the first secretary of the church here. That book is one of the books of the First Reformed Church. The constitution was written by Mr. Fox, the minister; we always took it for the constitution and by-laws of our church. They always acted on them and considered them as such. I do not know of any direct vote of the congregation adopting them, but they have always been the constitution and by-laws of the church since it was organized until the present day.”
In view of the foregoing testimony, we see no error in the ruling complained of.
It is also urged that the court erred in excluding evidence offered by defendants to show that some of the persons who were members of the society when it was organized, and took part in having it incorporated, and many of those who contributed money for the purchase of the parsonage, were at the time Lutherans in their religious belief.
The objection was, that the evidence was irrelevant and immaterial, and we are unable to see how it was relevant to any issue in the case. The society was organized and incorporated as a“Reformed Church.” Its articles of incorporation show that its purpose was “to provide its members with the preaching of the Gospel, the administration of the sacraments, and the other means of grace in accordance with the confessions of faith known as the Heidelberg Catechism,” and that it adopted the doctrine and discipline of the Reformed Church in the United States. The subscription list by which all the money was raised to purchase the parsonage was headed: “We, the undersigned, obligate ourselves to pay the sums which we have written opposite our respective names for the erection of a parsonage for the First Reformed Congregation of Stockton.” And the *374deed of the property was made to the Reformed Church of the City of Stockton.
This being so, the property was dedicated to the use of the church for which it was purchased, and it was a matter of no consequence whether some of the church members and some of the persons who contributed money to make the purchase were Lutherans or not.
Stress is laid upon the fact that the name of the corporation was changed by an order of court, and that eleven of its members signed the paper asking for the change. But it does not appear that the eleven were a majority of the members of the church, nor, if it had so appeared, do we see how appellants would have been aided thereby. Defendant Tscheirsky testified: “When we made the application for a change of name, it was to change the church into an independent Lutheran Church, and adopt the Lutheran doctrine.” And the court found that the application was made “with the intent and for the purpose of depriving said congregation of the benefit of their corporate franchise, and of changing the original purpose and intent for which the same was organized, and of depriving said Reformed Church and the congregation thereof of the use and benefit of their property herein described, and for the purpose of diverting all of said property of said corporation from the use to which it was dedicated by said corporation and by the members of said congregation, and from the purposes for which the funds were subscribed with which to purchase the said property.”
It is thus made clear that the property in question was held by the Reformed Church in trust for its members, and the defendants, even though they constituted a majority of the members, had no right and no power to divert it to the use of another and different church organization. (Kniskern v. Lutheran Churches, 1 Sand. Ch. 439; Schnorr’s Appeal, 67 Pa. St. 138; Roshi’s Appeal, 69 Pa. St. 462; Watson v. Jones, 13 Wall. 679.)
*375The other points discussed by counsel do not require special notice. Looking at the whole record, we find nothing calling for a reversal of the judgment, and we therefore advise that the judgment and order be affirmed.
Foote, C., concurred.
The Court.
For the reasons given in the foregoing, opinion, the judgment and order are affirmed.
Paterson, J., did not participate in the decision of this cause.